Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of prior art teaches a flat panel speaker comprising multilayer and dual track movable coils, the flat panel speaker comprising 5a pair of magnetic bodies with a movable coil plate therebetween, the magnetic bodies being spaced apart from each other, and movable coils patterned and printed in a printed circuit board (PCB) track shape, and laminated in even 10numbered layers with two or more layers, as specifically claimed in claim 1, wherein the movable coils are patterned and printed on the movable coil plate of each layer as a first coil track and a second coil track, each of the first coil track and the second coil track 15comprises a horizontal line coil and a vertical line coil, wherein the horizontal line coil is formed by connecting a plurality of lines in parallel, and the vertical line coil is formed in a single line, and wherein spiral coil tracks are formed while the plurality of 20lines and the single line are repeated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Min et al. (US 10,321,237) teaches multilayer voice coil plate comprising a plurality of first-type voice coil pattern layers and a plurality of second-type voice coil pattern layers, wherein the plurality of first-type voice coil pattern layers and the plurality of second-type voice coil pattern layers can be stacked so as to be insulated from each other.
Kim (US 2014/0044287) teaches a flat type speaker having damper-lead plates for a PCB voice coil plate comprising a pair of magnetic bodies spaced apart from each other at a specific interval, and a voice coil plate inserted into an interval between magnetic bodies and having a voice coil spirally patterned and printed formed therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
November 3, 2021